Title: From George Washington to the United States Senate and House of Representatives, 3 January 1791
From: Washington, George
To: United States Senate and House of Representatives



United States January 3d 1791.
Gentlemen of the Senate and House of Representatives.

I lay before you a copy of an exemplified Copy of an Act passed by the Legislature of the State of New Jersey, for vesting in the United States of America the jurisdiction of a Lot of Land at Sandy Hook in the County of Monmouth; and a Copy of the letter which accompanied said Act, from the Governor of the State of New Jersey to the President of the United States.

Go: Washington

